In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00173-CR



         TROY MICHAEL ROBINO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 45775-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Troy Michael Robino was convicted in this case of possession of a controlled substance in

Penalty Group 1 (methamphetamine) in an amount of less than one gram1 and assessed punishment

of twenty month’s confinement in the Texas Department of Criminal Justice. This case was tried

with a companion case, which is the subject of another appeal pending before this Court.2 Robino

filed a single, consolidated brief covering both appeals, in which he contends (1) that the trial court

erred in denying his motion to suppress and (2) that the trial court erred in assessing court costs in

this case.

           The argument raised in Robino’s first issue is based exclusively on the argument brought

before this Court in the companion appeal styled Robino v. State, cause number 06-17-00172-CR.

In our opinion of this date disposing of that appeal, we found that the trial court did not abuse its

discretion in denying Robino’s motion to suppress. For the reasons set out in that opinion, we

overrule Robino’s first issue as it applies to this appeal.

           In his second issue, Robino complains that the trial court erred in assessing court costs in

this case. Robino contends that, when a defendant is convicted of two or more offenses in a single

criminal action, the trial court may only assess costs in the highest category of offense based on

the defendant’s conviction. See TEX. CODE CRIM. PROC. ANN. art. 102.073(a), (b) (West Supp.

2017). Robino contends that the trial court assessed court costs in both this case, and in his




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2017).
2
 In his companion cause number 06-17-00172-CR, Robino appeals from his conviction for forgery, which is addressed
in a separate opinion released the same date as this opinion.

                                                       2
conviction for forgery, which is the highest category of offense based on his convictions. Since

these cases were tried in a single criminal action, Robino contends that the trial court erred in

assessing court costs in this case. However, the trial court’s judgment in this case has an entry of

“N/A” under the heading for “Court Costs.” Since no court costs were assessed by the trial court

in this case, Robino’s complaint is without merit. We overrule Robino’s second issue.

        For the reasons stated, we affirm the judgment of the trial court.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        April 9, 2018
Date Decided:          April 10, 2018

Do Not Publish




                                                 3